—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a prison disciplinary hearing stemming from two misbehavior reports, petitioner was found guilty of interference with an employee, harassment, possession of a contraband which could be classified as a weapon, refusing a direct order, failure to comply with a search order, tampering with property and two counts of making threats. According to the first misbehavior report, petitioner became loud and boisterous and threatened a correction officer as she was sweeping the gallery during a lock down at the correctional facility. When the correction officer reported the incident, a search of petitioner’s cell was ordered. Thereafter, a second misbehavior report was issued when petitioner continued his threats and refused orders *879that he vacate his cell in order for the search to be conducted. In the course of the search, an altered razor was found with the safety casing removed, which, according to testimony from various correction officers, renders the item a weapon. The details of the two misbehavior reports, together with the corroborating testimony at the hearing, provide substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s contrary version of the events, which was corroborated by two inmate witnesses, presented a credibility issue which the Hearing Officer was free to resolve against him (see, Matter of Barnes v Goord, 279 AD2d 685).
Petitioner’s remaining contentions of Hearing Officer bias and excessive penalty have been examined and found to be without merit.
Cardona, P. J., Mercure, Peters, Spain and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.